Citation Nr: 0500324	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for left ear 
hearing loss, and denied service connection for right ear 
hearing loss.  The RO assigned a zero percent evaluation 
which the veteran appealed.  Although he also initiated an 
appeal of his denial of service connection for right ear 
hearing loss, in his May 2003 substantive appeal he limited 
his appeal to the evaluation for his left ear hearing loss 
only.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is not totally deaf in the right ear; his 
left ear hearing corresponds to acuity level IV.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 
4.85-4.87, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for left ear 
hearing loss based on service medical records which showed 
normal hearing at entry, and left ear hearing loss at 
separation.  

A September 2002 private audiological examination noted mild 
high frequency sensorineural hearing loss in the right ear, 
and moderate mid to high frequency sensorineural hearing loss 
in the left ear.

On VA examination in January 2003, the veteran's main 
complaint was that he could not hear whispers.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
15
35
LEFT
20
15
55
50
50

Pure tone averages were 22 decibels in the right ear and 43 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 72 
percent in the left ear.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for increased 
rating for his left ear hearing loss in a September 2003 
letter, the February 2003 rating decision, the May 2003 
statement of the case (SOC), and in a July 2003 supplemental 
statement of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the September 2002 
letter, and in the May 2003 SOC, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment identified by the 
veteran, including results of a private audiological 
examination from September 2002, and private records of his 
treatment from his employer dating from October 1987 to May 
1997.  The veteran has not identified any additional records 
not already obtained.  He was also provided the opportunity 
to present argument and evidence in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge, which he 
declined.  VA provided an examination to the veteran in 
January 2003.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection was received in August 2002, and service 
connection was granted for left ear hearing loss in February 
2003.  The veteran disagreed with the level of disability 
assigned.  Only after this initial rating action was 
promulgated did VA comply with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim for increased 
rating, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in July 2003.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to an increased initial rating for left ear 
hearing loss.  There would be no possible benefit to 
remanding the claim, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Legal Criteria

Disability evaluations are determined by the application of 
the  VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R.  Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §  4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of  disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual  conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102,  4.3 (2003). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.


Analysis

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e).  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
unless there is total deafness in that ear. See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  
VAOGCPREC 32-97.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), "Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86."  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies is 55 decibels or more, "the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id. 

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160. Under the version in effect when the veteran 
began his appeal where a veteran has suffered total deafness 
in one ear as a result of service-connected disability and 
total deafness in the other ear as a result of nonservice-
connected disability not the result of the veteran's own 
willful misconduct the VA shall assign and pay to the veteran 
the applicable rate of compensation as if the combination of 
disabilities were the result of service-connected disability. 
Under the amended version where a veteran suffered deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of service-connected disability and deafness in the 
other ear as a result of nonservice-connected disability not 
the result of the veteran's own willful misconduct, the VA 
shall assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  See Veterans Benefit 
Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 
2002); 38 U.S.C.A. §  160(1)(a)(3).  However, neither version 
of this statute has bearing on the veteran's claim because, 
the veteran's service-connected left ear is not totally deaf, 
or as will be explained below, compensable to a degree of 10 
percent or more.

In this case, the veteran's most recent VA audiological 
evaluation, dated in January 2003, revealed an average 
puretone threshold hearing level of 43 dB for the left ear, 
with a speech discrimination score of 72 percent.  
Application of these scores to table VI results in a 
designation of "IV" for the left ear.  This, combined with 
the Roman Numeral designation of "I" for the veteran's 
nonservice-connected right ear, when applied to table VII, 
results in a noncompensable (0 percentage) evaluation for 
hearing impairment for the left ear under DC 6100.  Thus, 
under the circumstances described above, an increased 
disability rating for left ear hearing loss is not warranted 
in this case.  Although the veteran underwent a private 
audiological examination in September 2002, this examination 
is inadequate for rating purposes because it does not 
indicate that the examiner is a state-licensed audiologist, 
and that controlled speech discrimination testing was 
conducted in accordance with the Maryland CNC.  Additionally, 
pure tone thresholds are identified graphically rather than 
numerically.  The Board notes that the January 2003 
examination is the only audiological examination conducted in 
accordance with 38 C.F.R. § 4.85(a).  As such, this 
examination represents the veteran's level of hearing loss 
disability since assignment of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (regarding 
"staged" ratings where the appeal is from an initial 
rating).  

The Board notes that revisions in the rating schedule allow 
for application of Table VIa, which is based solely on 
puretone averages, provided that pure tone thresholds in each 
of four specified frequencies are 55 decibels or more.  38 
C.F.R. § 4.86 (2003).  The Board has also considered sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, given that none of the evidence reflects puretone 
thresholds at all of the 1000, 2000, 3000, and 4000 Hertz 
frequencies at 55 dB's or more, consideration of Table VIa is 
not warranted in this instance.  Furthermore, consideration 
of section 4.86(b) is also not warranted, given that the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz.  

The Board is cognizant that, in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that professional audiologists, in 
assessing hearing impairment, utilize these techniques.  
Experience has shown that controlled audiology testing makes 
possible a reliable and accurate reflection of the true 
extent of a veteran's hearing loss.  See Lendenmann, supra.  
The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for left ear hearing 
loss is appropriate. 


ORDER

An initial compensable rating for left ear hearing loss is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


